Order issued January 28, 2016




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00062-CV
                           ———————————
                    IN RE JEFFREY C. GRIMM, Relator


         Original Proceeding on Petition for Writ of Habeas Corpus


                          MEMORANDUM ORDER
      Relator, Jeffrey C. Grimm, has filed a petition for writ of habeas corpus

arising from a divorce proceeding where the trial court’s January 21, 2016

contempt and commitment order which sentenced him to 60 consecutive days in

jail to be served immediately until certain monies are paid for child support

arrearages and attorneys’ fees.1 Relator’s petition also seeks temporary relief of


1
      The underlying case is Jeffrey C. Grimm v. Linda K. Grimm, Cause No. CCL6776,
      in the County Court at Law, Washington County, Texas, the Honorable Matthew
      Reue presiding.
release from custody or on bail, pending consideration of his petition. The Court is

of the tentative opinion that a serious question concerning the relief requested by

the petition requires further consideration. See TEX. R. APP. P. 52.8(b).

      Accordingly, the Court grants the relator’s request for temporary relief and

orders the Sheriff of Washington County to discharge relator from custody upon

relator executing and filing with the Sheriff of Washington County a good and

sufficient bond, conditioned as required by law, in the amount of $500.00. See

TEX. R. APP. P. 52.8(b)(3), 52.10(b); see also TEX. GOV’T CODE § 22.221(d) (West

Supp. 2015). This order will remain in effect until the petition in this Court is

finally decided or until further order from this Court.

      In addition, although relator stated in his petition that a hearing was held on

January 21, 2016, he did not indicate whether it was recorded, whether any

relevant testimony was adduced or ruling was explained, whether he had requested

and paid for the record, and when it may be filed. Accordingly, we order relator,

within five days of the date of this order, to provide evidence of requesting the

reporter’s record, if any, on an expedited basis for the January 21, 2016 hearing

and payment for or arrangements to pay for preparation of the reporter’s record.

See TEX. R. APP. P. 52.7(a)(2).

      Finally, the Court requests a response to the petition by real party in interest,

Linda K. Grimm, with any relevant portions of the record. See TEX. R. APP. P.


                                          2
52.4(e), 52.8(b)(1). The response, if any, shall be filed within 20 days from the

date of this order. See id. 2, 52.4.

      It is so ORDERED.


Judge’s signature: /s/ Evelyn V. Keyes
                                            Acting for the Court

Date: January 28, 2016




                                         3